DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 18 August 2020 and 09 November 2017 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recites “a synthesizing task that synthesizes a synthesized sound signal from an input sound signal acquired from a sound input device and a reproducing sound signal acquired from a sound reproducing device”. “A synthesizing task” is unclear.
Claims 1-2 and 4-6 recites “an outputting task that outputs alternately between the reproducing sound signal and the synthesized sound signal to a sound emitting device”. “An outputting task” is unclear.
1, 6, and 8 recites “a notification control task that outputs notifying information for causing a notifying device to notify for a notification period, which is an output period during which the outputting task is outputting the synthesized sound signal to the sound emitting device”. “A notification control task” is unclear.
Claims 1 and 6 recites “a registering task that registers, in a second memory, duration information specifying the notification period”. “A registering task” is unclear.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a synthesizing task (See Figs. 3, 10-12, and 14: 101; ¶0038)
an outputting task (See Figs. 3: 105; 10: 105B; 11-12: 105C; ¶0039)
a notification control task (See Figs. 3, 10-12, and 14: 107; ¶0040)
a registering task (See Figs. 3, 10-12, and 14: 109; ¶0041)
Claims 1, 6
Claims 1, 2, 4-6
Claims 1, 6, 8
Claims 1, 6


not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-14 are allowed.

The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The closest prior art Lin (US PGPUB #2011/0046954) in view of Tachibana et al. (US #2014/0072154) further in view of Gauger et al. (US #2014/0126733), Di Censo et al. (US #2015/0170645), and Kinouchi et al. (US #2009/0147969) fails to teach a sound control device comprising:
a first memory storing instructions; and
a processor that implements the stored instructions to execute a plurality of instructions, including:

an outputting task that outputs alternately between the reproducing sound signal and the synthesized sound signal to a sound emitting device;
a notification control task that outputs notifying information for causing a notifying device to notify for a notification period, which is an output period during which the outputting task is outputting the synthesized sound signal to the sound emitting device; and
a registering task that registers, in a second memory, duration information specifying the notification period.

These limitations, in combination with the remaining limitations of independent Claims 1, 6, and 10 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651